Citation Nr: 0908025	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-39 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to August 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

This case was previously before the Board in August 2008.  At 
that time the Board requested further development regarding 
the issues of entitlement to service connection for asthma 
and a right ankle disorder.  By rating decision dated in 
November 2008 the RO granted service connection for a right 
ankle disorder.  Therefore, this issue is no longer on 
appeal.  A review of the record shows that the RO has 
complied with all remand instructions. Stegall v. West, 11 
Vet. App. 268 (1998). It has now returned to the Board for 
further appellate consideration.


FINDING OF FACT

There is no competent medical evidence of a current diagnosis 
of asthma.


CONCLUSION OF LAW

Service connection for asthma is not established. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that asthma 
is related to his service with the United States Marine Corps 
from July 1999 to August 2003.


Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected. See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter. 38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The Veteran's service treatment records show complaints of 
breathing problems. Particularly, in June 2002 the Veteran 
was seen for complaints of shortness of breath. Several 
pulmonary function tests were performed which were negative 
for findings of asthma. At discharge the Veteran complained 
of exercise induced asthma. 

The Veteran was afforded a VA examination for his claimed 
asthma in September 2008.  The examiner noted the Veteran's 
reported history of breathing problems in his service 
treatment records.  Pulmonary function tests were conducted 
which revealed that there was no airflow limitation.  The 
examiner concluded that the Veteran did not have any specific 
respiratory diagnoses.

In this case, the Board finds that service connection for 
asthma is not in order. While the Veteran's service treatment 
records show complaints of shortness of breath and exercise 
induced asthma, there is no evidence of a current diagnosis 
of asthma or any other respiratory disorder in the claims 
folder. As above, the September 2008 VA examination revealed 
no specific respiratory diagnosis. As was stated earlier, 
current disability is required in order to establish service 
connection. Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Veteran's claim for service 
connection implicitly includes the assertion that he has 
asthma, but his personal opinion as a lay person not trained 
in medicine is not competent evidence needed to establish a 
diagnosis of asthma or its relationship to service. 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service treatment records, afforded the 
Veteran physical examinations, and afforded the Veteran the 
opportunity to give testimony before the Board although the 
Veteran declined to do so. All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for asthma is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


